Reasons for Allowance
Claims 36, 37, and 41 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Hulse US 2011/0144216 A1), Loh (US 2018/0334547 A1), and Kontomaris (US 2018/0327565 A1).
The limitations that are the basis for the allowance appear in claim 36, namely a foamable polystyrene composition comprising a blowing agent composition comprising HFO, branched hydrocarbon, and hydrofluorocarbon in specific proportions, whereby the HFO consists of 1,1,1,4,4,4-hexafluoro-2-butene, the branched hydrocarbon consists of isobutane, and the hydrofluorocarbon consists of 1,1-difluoroethane.
Claims 37 and 41 depend from claim 36 and therefore contain the limitations of claim 36.
Specifically, while Hulse describes blowing agent compositions comprising 1,1,1,4,4,4-hexafluoro-2-butene and a broad disclosure indicating 1-99 wt% isobutane and 1-99 wt% of 1,1-difluoroethane is suitable (Table 1), the fact that a claimed species may be encompassed by a disclosed genus does not by itself render that species obvious. See MPEP 2144.08. In the present case, the broad disclosure of Hulse provides insufficient motivation to arrive at the particular blowing agent composition claimed. 
Loh teaches blowing agent compositions comprising HFO such as 1,1,1,4,4,4-hexafluorobutene, saturated hydrocarbons such as isopentane, and 1,1,1,3,3-pentafluoropropane (HFC) (¶ 60-61, 83). However, Loh does not describe, nor provide sufficient motivation to arrive at, the particular blowing agent combination claimed, which requires an HFO consisting of 1,1,1,4,4,4-hexafluoro-2-butene, a branched hydrocarbon consisting of isobutane, and a hydrofluorocarbon consisting of 1,1-difluoroethane in specific proportions.
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. Kontomaris teaches blowing agent compositions comprising 1,1,1,4,4,4-hexafluorobutene and 1,1-difluoroethane (Abstract). However, Kontomaris fails to describe the required isobutane co-blowing agent. Kontomaris does not describe, nor provide sufficient motivation to arrive at, the particular blowing agent combination claimed, which requires an HFO consisting of 1,1,1,4,4,4-hexafluoro-2-butene, a branched hydrocarbon consisting of isobutane, and a hydrofluorocarbon consisting of 1,1-difluoroethane in specific proportions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764